SCHWARTZ, Chief Judge.
The appellant was denied unemployment compensation benefits on the ground, as stated by the appeals referee, that she refused to sign a written reprimand after repeated requests. It is clear that this action does not amount to disqualifying misconduct under section 443.036(26), Florida Statutes (1995). See Underhill v. Publix Super Markets, Inc., 610 So.2d 48 (Fla. 3d DCA 1992), review dismissed, 624 So.2d 267 (Fla.1993). See generally Baber v. Florida Keyes Children’s Shelter, Inc., 701 So.2d 125 (Fla. 3d DCA 1997); Pion v. Miami Paper & Plastic, Inc., 698 So.2d 1379 (Fla. 3d DCA 1997). Accordingly, the order under review is reversed *1268with directions to afford the appellant the benefits claimed.
Reversed.